ACCEPTED
                                                                                                       01-14-00743-CV
                                                                                             FIRST COURT OF APPEALS
                                                                                                     HOUSTON, TEXAS
                                                                                                  3/10/2015 3:50:49 PM
                                                                                                   CHRISTOPHER PRINE
                                                                                                                CLERK
                                      DAVID A. FETTNER
                                   COURT-APPOINTED RECEIVER
                           6700 Sands Point Drive Houston, Texas 77074
                                                                                   FILED IN
Tel: (713) 626-7277                                                         1st COURT    OF APPEALS
                                                                                   Fax: (888) 876-2292
                                                                                HOUSTON, TEXAS
                                           March 10, 2015                   3/10/2015 3:50:49 PM
                                                                            CHRISTOPHER A. PRINE
                                                                                    Clerk
Christopher A. Prine
First Court of Appeals
301 Fannin Street
Houston, Texas 77002-2066                                                                Via E-File

RE:      Cause No.: 01-14-00743-CV; Julie Fischer v. Sam Ramsey, Nancy Ramsey, Kurt Ronacher
         and Melissa Ronacher; In the 1st Court of Appeals of Texas.

Dear Mr. Prine:

       Regarding the above-entitled and numbered cause and as requested in your phone
conversation with personnel from my office today, please take this letter as clarification that I am
incorrectly listed as counsel for Appellees in Appellant’s Brief.

         “David A. Fettner, Court-Appointed Receiver” should be listed as an appellee.

         David A. Fettner is not counsel for any of the listed appellees.

                                Procedural History - District Court

       On or about July 19, 2010, a Final Judgment was issued in favor of Plaintiffs against
Defendants in Cause No.: 2007-63130; Sam Ramsey, Nancy Ramsey, Kurt Ronacher, and Melissa
Ronacher v. John Fischer, Julie Fischer, and John Currier; in the 234th Judicial District Court of
Harris County, Texas.

       On or about January 13, 2014, an Order Requiring Turnover and Appointing Receiver was
issued by the above-referenced court whereby David A. Fettner was appointed Receiver over
Defendants Julie Fischer and John Fischer’s non-exempt assets (hereinafter referred to as
“Receiver”).

        On or about May 12, 2014, an Order on Receiver’s Motion for Consent to Sell Property was
entered by the above-stated court granting David A. Fettner, Court-Appointed Receiver’s Motion for
Consent to Sell Property.

       On or about July 10, 2014, Defendant Julie Fischer filed a Motion to Vacate Order Granting
Receiver’s Motion for Consent to Sell Defendant’s Homestead Property (“Motion to Vacate”).
Letter to Clerk of the 1st COA
March 10, 2015
Page 2

       Thereafter the Receiver filed Receiver’s Response to Julie Fischer’s Motion to Vacate Order
Granting Receiver’s Motion for Consent to Sell Defendant’s Homestead Property.

           On or about August 7, 2014, the above-stated court denied Julie Fischer’s Motion to Vacate.

       On or about September 6, 2014, Julie Fischer filed a Notice of Appeal of the August 7, 2014
order denying Julie Fischer’s Motion to Vacate based on a lack of jurisdiction.

                                           Procedural History - Appellate Court

       On or about September 8, 2014, the letter of assignment from the District Court Clerk and
copy of the Notice of Appeal filed by Julie Fischer was received and docketed in this Court as Cause
Number 01-14-00743-CV and styled Julie Fischer v. Sam Ramsey, Nancy Ramsey, Kurt Ronacher,
and Melissa Ronacher.

                                                                  Explanation

       As this appeal derives from the District Court’s order denying Julie Fischer’s Motion to
Vacate an order granting a motion filed by the Receiver, “David A. Fettner, Court-Appointed
Receiver” should be identified as an appellee.

        I thank you for your time and should you have any questions or need anything further, please
feel free to contact me. Thank you.

                                                                             Sincerely,


                                                                             /s/ David A. Fettner
                                                                             David A. Fettner
                                                                             Court-Appointed Receiver

DAF/cgg

cc:        William K. Vaughn                                                 Via E-Service
                                                                             and/or Via Facsimile: (713) 568-2732
                                                                             and/or Via First Class Mail

N:\Matters\Active\Fischer(D)-Ramsey-Rec (1481)\Julie Fischer v. Ramsey, et al. (COA)\Corr\Clerk listing appellee 0310 15 100.wpd